Exhibit 10.10

AMENDED AND RESTATED GENERAL SECURITY AGREEMENT

This Amended and Restated General Security Agreement dated August 10, 2007 is
made by SMTC Manufacturing Corporation of Canada/Societe de Fabrication SMTC du
Canada, an Ontario corporation (together with its successors and assigns,
“Borrower”) in favour of Wachovia Capital Finance Corporation (Canada)
(formerly, Congress Financial Corporation (Canada) (“Congress”)), an Ontario
corporation, for and on behalf of itself and as agent (in such capacity,
together with its successors and assigns, the “Agent”) for Monroe Capital
Management Advisors LLC, a Delaware limited liability company (in such capacity
and together with any successors and assigns, if any, the “Tranche B Agent”) and
the lenders that from time to time are party to the Loan Agreement (as defined
below) (collectively, the “Lenders”), pursuant to the Loan Agreement.

WITNESSETH

WHEREAS Congress has entered into certain financing arrangements with Borrower
and its affiliates as set out in a loan agreement dated as of June 1, 2004 (as
amended pursuant to a first amending agreement dated March 31, 2005, a second
amending agreement dated August 17, 2005, a third amending agreement dated
June 12, 2006, an extension letter dated August 1, 2006 and a fourth amending
agreement dated September 20, 2006, collectively, the “Original Loan Agreement”)
pursuant to which Congress made loans and provided other financial
accommodations to Borrower and its affiliates;

WHEREAS in connection with the Original Loan Agreement, Borrower has executed
and delivered a general security agreement dated as of June 1, 2004 (the
“Original GSA”) and other Original Financing Agreements (as defined below);

WHEREAS Borrower, Agent, Tranche B Agent and Lenders have agreed to amend and
restate the Original Loan Agreement pursuant to an amended and restated loan
agreement dated as of the date hereof (as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”) and agreed to amend and restate the Original GSA pursuant to
this Amended and Restated General Security Agreement (the “Agreement”); and

WHEREAS, in order to induce Agent, Tranche B Agent and Lenders to enter into the
Loan Agreement and the other Financing Agreements (as defined below) and to make
the loans under the Loan Agreement, and as a condition precedent thereto, Agent,
Tranche B Agent and Lenders require that Borrower shall have executed and
delivered this Agreement to secure the obligations of Borrower to Agent, Tranche
B Agent and Lenders under the Loan Agreement.

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1

DEFINITIONS

All terms used herein which are defined in the PPSA (as such term is defined
below) shall have the meanings given therein unless otherwise defined in this
Agreement. All references to the plural herein shall also mean the singular and
to the singular shall also mean the plural unless the context otherwise
requires. All references to Borrower, Agent, Tranche B Agent, Lender or to any
other person herein, shall include their respective successors and assigns. The
words “hereof”, “herein”, “hereunder”, “this Agreement” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not any particular provision of this Agreement and as this Agreement now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced. The word “including” when used in this Agreement shall mean
“including, without limitation”. References herein to any statute or any
provision thereof include such statute or provision as amended, revised,
re-enacted and/or consolidated from time to time and any successor statute
thereto. An Event of Default (as such term is defined below) shall exist or
continue or be continuing until such Event of Default is waived in accordance
with the applicable agreement. “Canadian Dollars” and the sign “$” mean lawful
money of Canada. “US Dollars” and the sign “US$” mean lawful money of the United
States of America. For purposes of this Agreement, the following terms shall
have the respective meanings given to them below:

1.1 “Accounts” shall mean all present and future rights of Borrower to payment
for goods sold or leased or for services rendered, which are not evidenced by
instruments or chattel paper, and whether or not earned by performance.

1.2 “Agent” shall have the meaning set forth in the Recitals hereto.

1.3 “BIA” means the Bankruptcy and Insolvency Act (Canada) as it may from time
to time be amended, supplemented, re-enacted or succeeded by successor
legislation of comparable effect.

1.4 “Borrower” shall have the meaning set forth in the Recitals hereto.

1.5 “Business Day” shall mean a day (other than a Saturday, Sunday or statutory
holiday in Ontario, Illinois or New York) on which Agent’s Toronto office, the
Canadian Reference Bank’s (as defined in the Loan Agreement) main Toronto office
and banks in Chicago, Toronto and New York City are open for business in the
normal course.

1.6 “CCAA” means the Companies’ Creditors Arrangement Act (Canada) as it may
from time to time be amended, supplemented, re-enacted or succeeded by successor
legislation of comparable effect.

1.7 “Collateral” shall have the meaning set forth in Section 2 hereof.

1.8 “Equipment” shall mean all of Borrower’s now owned and hereafter acquired
equipment, machinery, computers and computer hardware and software (whether
owned or licensed), vehicles, tools, furniture, fixtures, all attachments,
accessions and property now or hereafter affixed thereto or used in connection
therewith, and substitutions and replacements thereof, wherever located.

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

1.9 “Event of Default” shall have the meaning set forth in Section 6.1 hereof.

1.10 “Financing Agreements” shall mean, collectively, the Loan Agreement, this
Agreement, and all notes, guarantees, security agreements and other agreements,
documents and instruments now or at any time hereafter executed and/or delivered
by Borrower or any Obligor in connection with the Loan Agreement as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

1.11 “Information Certificate” shall mean the Information Certificate of the
Borrower constituting Exhibit A to the Loan Agreement.

1.12 “Inventory” shall mean all of Borrower’s now owned and hereafter existing
or acquired raw materials, work in process, finished goods and all other
inventory of whatsoever kind or nature, wherever located.

1.13 “Lenders” shall have the meaning set forth in the Recitals hereto.

1.14 “Loan Agreement” shall have the meaning set forth in the Recitals hereto.

1.15 “Obligations” shall mean any and all obligations, liabilities and
indebtedness of every kind, nature and description owing by Borrower to Agent,
Tranche B Agent, Lenders and/or their affiliates, including principal, interest,
charges, fees, costs and expenses, however evidenced, whether as principal,
surety, endorser, guarantor or otherwise, whether arising under the Loan
Agreement, this Agreement, the Financing Agreements, any guarantee or otherwise,
whether now existing or hereafter arising, whether arising before, during or
after the initial or any renewal term of the Loan Agreement or after the
commencement of any proceeding with respect to Borrower or any of its affiliates
under the BIA, the CCAA or any similar statute in any jurisdiction (including,
the payment of interest and other amounts which would accrue and become due but
for the commencement of such proceeding, whether or not such amounts are allowed
or allowable in whole or in part in such proceeding), whether direct or
indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, liquidated or unliquidated, secured or unsecured, and however
acquired by Agent, Tranche B Agent, Lenders and/or their affiliates.

1.16 “Obligor” shall mean any other guarantor, endorser, acceptor, surety or
other person liable on or with respect to the Obligations or who is the owner of
any property which is security for the Obligations, other than Borrower.

1.17 “Original Financing Agreements” shall mean collectively the Original Loan
Agreement, the Original GSA and all notes, guarantees, security agreements and
other agreements, documents and instruments now or at any time hereafter
executed and/or delivered by Borrower or any Obligor in connection with the
Original Loan Agreement.

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

1.18 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, limited partnership, corporation, limited liability company,
business trust, unincorporated association, joint stock corporation, trust,
joint venture or other entity or any government or any agency or instrumentality
or political subdivision thereof.

1.19 “PPSA” shall mean the Personal Property Security Act (Ontario) as it may
from time to time be amended, supplemented, re-enacted or succeeded by successor
legislation of comparable effect.

1.20 “Records” shall mean all of Borrower’s present and future books of account
of every kind or nature, purchase and sale agreements, invoices, ledger cards,
bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of Borrower with respect to the
foregoing maintained with or by any other person).

1.21 “Tranche B Agent” shall have the meaning set forth in the Recitals hereto.

SECTION 2

GRANT OF SECURITY INTEREST

2.1 To secure payment and performance of all Obligations, Borrower hereby grants
to Agent for itself and for the ratable benefit of Tranche B Agent and Lenders a
continuing security interest in, a lien upon, and a right of set off against,
and hereby assigns to Agent for itself and for the ratable benefit of Tranche B
Agent and Lenders as security, all of the Borrower’s right, title and interest,
both present and future in all of its present, owned or held and after-acquired
or held personal property of whatsoever nature or kind and wheresoever situate
including, without limitation, the following property and interests in property
of Borrower, whether now owned or hereafter acquired or existing, and wherever
located (collectively, the “Collateral”):

 

  (a) Accounts;

 

  (b) all present and future contract rights, general intangibles (including tax
and duty refunds, registered and unregistered patents, trademarks, service
marks, copyrights, trade names, industrial designs, applications for the
foregoing, trade secrets, goodwill, processes, drawings, blueprints, customer
lists, licenses, whether as licensor or licensee, choses in action and other
claims and existing and future leasehold interests in equipment, real estate and
fixtures), chattel paper, documents, instruments, securities and other
investment property, letters of credit, bankers’ acceptances and guarantees
including, without limitation, the intellectual property listed in Schedule 2.2
attached hereto;

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

  (c) all present and future monies, securities, credit balances, deposits,
deposit accounts and other property of Borrower now or hereafter held or
received by or in transit to Agent or its affiliates or at any other depository
or other institution from or for the account of Borrower whether for
safekeeping, pledge, custody, transmission, collection or otherwise, and all
present and future liens, security interests, rights, remedies, title and
interest in, to and in respect of Accounts and other Collateral, including:

 

  (i) rights and remedies under or relating to guarantees, contracts of
suretyship, letters of credit and other insurance related to the Collateral;

 

  (ii) rights of stoppage in transit, replevin, repossession, reclamation and
other rights and remedies of an unpaid vendor, lienor or secured party;

 

  (iii) goods described in invoices, documents, contracts or instruments with
respect to, or otherwise representing or evidencing, Accounts or other
Collateral, including, returned, repossessed and reclaimed goods; and

 

  (iv) deposits by and property of account debtors or other persons securing the
obligations of account debtors;

 

  (d) Inventory;

 

  (e) Equipment;

 

  (f) Records; and

 

  (g) all products and proceeds of the foregoing, in any form, including,
insurance proceeds and any claims against third parties for loss or damage to or
destruction of any or all of the foregoing.

Notwithstanding the foregoing, Collateral shall not include:

 

  (h) the last day of the term of any lease (but upon the enforcement of Agent’s
rights hereunder, Agent shall stand possessed of such last day in trust to
assign the same to any person acquiring such term); or

 

  (i) any Consumer Goods.

SECTION 3

COLLATERAL COVENANTS

3.1 Accounts Covenants.

 

  (a) Agent shall have the right at any time or times, in Agent’s name or in the
name of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Account or other Collateral, by mail, telephone, facsimile
transmission or otherwise.

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

  (b) Borrower shall deliver or cause to be delivered to Agent, with appropriate
endorsement and assignment, with full recourse to Borrower, all chattel paper
and instruments which Borrower now owns or may at any time acquire immediately
upon Borrower’s receipt thereof, except as Agent may otherwise agree.

 

  (c) Agent may, at any time or times that an Event of Default exists or has
occurred and is continuing;

 

  (i) notify any or all account debtors that the Accounts have been assigned to
Agent and that Agent has a security interest therein and Agent may direct any or
all accounts debtors to make payment of Accounts directly to Agent;

 

  (ii) extend the time of payment of, compromise, settle or adjust for cash,
credit, return of merchandise or otherwise, and upon any terms or conditions,
any and all Accounts or other obligations included in the Collateral and thereby
discharge or release the account debtor or any other party or parties in any way
liable for payment thereof without affecting any of the Obligations;

 

  (iii) demand, collect or enforce payment of any Accounts or such other
obligations, but without any duty to do so, and Agent shall not be liable for
its failure to collect or enforce the payment thereof nor for the negligence of
its agents or attorneys with respect thereto; and

 

  (iv) take whatever other action Agent may deem necessary or desirable for the
protection of its interests.

At any time that an Event of Default exists or has occurred and is continuing,
at Agent’s request, all invoices and statements sent to any account debtor shall
state that the Accounts and such other obligations have been assigned to Agent
and are payable directly and only to Agent and Borrower shall deliver to Agent
such originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Agent may require.

3.2 Inventory Covenants. With respect to the Inventory:

 

  (a) Borrower shall at all times maintain inventory records reasonably
satisfactory to Agent, keeping correct and accurate records itemizing and
describing the kind, type, quality and quantity of Inventory, Borrower’s cost
therefore;

 

  (b)

Borrower shall not remove any Inventory from the locations set forth on the
Information Certification otherwise permitted herein, without the prior written

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

 

consent of Agent, except for sales of Inventory in the ordinary course of
Borrower’s business and except to move Inventory directly from one location set
forth or permitted herein to another such location;

 

  (c) Borrower shall produce, use, store and maintain the Inventory, with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws;

 

  (d) Borrower assumes all responsibility and liability arising from or relating
to the production, use, sale or other disposition of the Inventory;

 

  (e) Borrower shall keep the Inventory in good and marketable condition; and

 

  (f) Borrower shall not, without prior written notice to Agent, acquire or
accept any Inventory on consignment or approval.

3.3 Equipment Covenants. With respect to the Equipment:

 

  (a) upon Agent’s request, Borrower shall, at its expense, at any time or times
as Agent may request on or after an Event of Default, deliver or cause to be
delivered to Agent written reports or appraisals as to the Equipment in form,
scope and methodology acceptable to Agent and by appraiser acceptable to Agent;

 

  (b) Borrower shall keep the Equipment in good order, repair, running and
marketable condition (ordinary wear and tear excepted);

 

  (c) Borrower shall use the Equipment with all reasonable care and caution and
in accordance with applicable standards of any insurance and in conformity with
all applicable laws;

 

  (d) the Equipment is and shall be used in Borrower’s business and not for
personal, family, household or farming use;

 

  (e) Borrower shall not remove any Equipment from the locations set forth on
the Information Certificate, except to the extent necessary to have any
Equipment repaired or maintained in the ordinary course of the business of
Borrower or to move Equipment directly from one location set forth on the
Information Certificate to another such location and except for the movement of
motor vehicles used by or for the benefit of Borrower in the ordinary course of
business;

 

  (f) the Equipment is now and shall remain personal property and Borrower shall
not permit any of the Equipment to be or become a part of or affixed to real
property; and

 

  (g) Borrower assumes all responsibility and liability arising from the use of
the Equipment.

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

3.4 Power of Attorney. Borrower hereby irrevocably designates and appoints Agent
for itself and for the ratable benefit of Tranche B Agent and Lenders (and all
persons designated by Agent) as Borrower’s true and lawful attorney-in-fact, and
authorizes Agent, in Borrower’s or Agent’s name, to:

 

  (a) at any time an Event of Default or event which with notice or passage of
time or both would constitute an Event of Default exists or has occurred and is
continuing;

 

  (i) demand payment on Accounts or other proceeds of Collateral;

 

  (ii) enforce payment of Accounts by legal proceedings or otherwise;

 

  (iii) exercise all of Borrower’s rights and remedies to collect any Account or
other Collateral;

 

  (iv) sell or assign any Account upon such terms, for such amount and at such
time or times as Agent deems advisable;

 

  (v) settle, adjust, compromise, extend or renew an Account;

 

  (vi) discharge and release any Account;

 

  (vii) prepare, file and sign Borrower’s name on any proof of claim in
bankruptcy or other similar document against an account debtor;

 

  (viii) notify the post office authorities to change the address for delivery
of Borrower’s mail to an address designated by Agent, and open and dispose of
all mail addressed to Borrower; and

 

  (ix) do all acts and things which are necessary, in Agent’s determination, to
fulfill Borrower’s obligations under this Agreement and the other Financing
Agreements; and

 

  (b) at any time to:

 

  (i) take control in any manner of any item of payment or proceeds thereof;

 

  (ii) have access to any lockbox or postal box into which Borrower’s mail is
deposited;

 

  (iii) endorse Borrower’s name upon any items of payment or proceeds thereof
and deposit the same in Agent’s account for application to the Obligations;

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

  (iv) endorse Borrower’s name upon any chattel paper, document, instrument,
invoice, or similar document or agreement relating to any Account or any goods
pertaining thereto or any other Collateral; and

 

  (v) sign Borrower’s name on any verification of Accounts and notices thereof
to account debtors; and

 

  (vi) execute in Borrower’s name and file any PPSA or other financing
statements or amendments thereto.

Borrower hereby releases Agent and its officers, employees and designees from
any liabilities arising from any act or acts under this power of attorney and in
furtherance thereof, whether of omission or commission, except as a result of
Agent’s own gross negligence or willful misconduct as determined pursuant to a
final non-appealable order of a court of competent jurisdiction.

3.5 Right to Cure. Agent may, at its option,

 

  (a) cure any default by Borrower under any agreement with a third party or pay
or bond on appeal any judgment entered against Borrower;

 

  (b) discharge taxes, liens, security interests or other encumbrances at any
time levied on or existing with respect to the Collateral; and

 

  (c) pay any amount, incur any expense or perform any act which, in Agent’s
judgment, is necessary or appropriate to preserve, protect, insure or maintain
the Collateral and the rights of Agent’s with respect thereto.

Agent may add any amounts so expended to the Obligations and charge Borrower’s
account therefor, such amounts to be repayable by Borrower on demand. Agent
shall be under no obligation to effect such cure, payment or bonding and shall
not, by doing so, be deemed to have assumed any obligation or liability of
Borrower. Any payment made or other action taken by Agent under this Section
shall be without prejudice to any right to assert an Event of Default hereunder
and to proceed accordingly.

3.6 Access to Premises. From time to time as requested by Agent, at the cost and
expense of Borrower,

 

  (a) Agent or its designee shall have complete access to all of Borrower’s
premises during normal business hours and after notice to Borrower, or at any
time and without notice to Borrower if an Event of Default exists or has
occurred and is continuing, for the purposes of inspecting, verifying and
auditing the Collateral and all of Borrower’s books and records, including, the
Records; and

 

  (b) Borrower shall promptly furnish to Agent such copies of such books and
records or extracts therefrom as Agent may request; and

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

  (c) use during normal business hours such of Borrower’s personnel, equipment,
supplies and premises as may be reasonably necessary for the foregoing and if an
Event of Default exists or has occurred and is continuing for the collection of
Accounts and realization of other Collateral.

SECTION 4

REPRESENTATIONS AND WARRANTIES

4.1 Borrower hereby represents and warrants to Agent, Tranche B Agent and
Lenders the following (which shall survive the execution and delivery of this
Agreement):

 

  (a) Loan Agreement. Each of the representations and/or warranties contained in
the Loan Agreement is true and correct in all material respects.

 

  (b) Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements to which
Borrower is a party shall survive the execution and delivery of this Agreement
and shall be deemed to have been made again to Agent on the date of each
additional borrowing or other credit accommodation under the Loan Agreement and
shall be conclusively presumed to have been relied on by Agent regardless of any
investigation made or information possessed by Agent. The representations and
warranties set forth herein shall be cumulative and in addition to any other
representations or warranties which Borrower shall now or hereafter give, or
cause to be given, to Agent.

SECTION 5

AFFIRMATIVE AND NEGATIVE COVENANTS

5.1 Loan Agreement Covenants. Borrower hereby agrees and covenants to comply
with each and every agreement and covenant it makes and/or has made pursuant to
the Loan Agreement.

5.2 Further Assurances. At the request of Agent at any time and from time to
time, Borrower shall, at its expense, at any time or times duly execute and
deliver, or cause to be duly executed and delivered, such further agreements,
documents and instruments, and do or cause to be done such further acts as may
be necessary or proper to evidence, perfect, maintain and enforce the security
interests and the priority thereof in the Collateral and to otherwise effectuate
the provisions or purposes of this Agreement or any of the other Financing
Agreements to which it is a party. Where permitted by law, the Borrower hereby
authorizes Agent to execute and file one or more PPSA and other financing
statements signed only by Agent.

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

SECTION 6

EVENTS OF DEFAULT AND REMEDIES

6.1 Events of Default. The occurrence or existence of any Event of Default under
the Loan Agreement is referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”.

6.2 Remedies.

 

  (a) At any time an Event of Default exists or has occurred and is continuing,
Agent shall have all rights and remedies provided in this Agreement, the other
Financing Agreements, the PPSA and other applicable law, all of which rights and
remedies may be exercised without notice to or consent by Borrower or any
Obligor, except as such notice or consent is expressly provided for hereunder or
required by applicable law. All rights, remedies and powers granted to Agent
hereunder, under any of the other Financing Agreements, the PPSA or other
applicable law, are cumulative, not exclusive and enforceable, in Agent’s
discretion, alternatively, successively, or concurrently on any one or more
occasions, and shall include, without limitation, the right to apply to a court
of equity for an injunction to restrain a breach or threatened breach by
Borrower of this Agreement or any of the other Financing Agreements to which
Borrower is a party. Agent may, at any time or times, proceed directly against
Borrower or any Obligor to collect the Obligations without prior recourse to the
Collateral or any collateral at any time granted by Borrower or any Obligor to
Agent.

 

  (b) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Agent may for itself and the ratable benefit of
Tranche B Agent and Lenders subject to the terms of the Loan Agreement, in its
discretion and without limitation;

 

  (i) accelerate the payment of all Obligations and demand immediate payment
thereof to Agent (provided, that, upon the occurrence of any Event of Default
described in Sections 9.1(g) and 9.1(h) of the Loan Agreement, all Obligations
shall automatically become immediately due and payable);

 

  (ii) with or without judicial process or the aid or assistance of others,
enter upon any premises on or in which any of the Collateral may be located and
take possession of the Collateral or complete processing, manufacturing and
repair of all or any portion of the Collateral and/or carry on the business of
Borrower;

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

  (iii) require Borrower, at Borrower’s expense, to assemble and make available
to Agent any part or all of the Collateral at any place and time designated by
Agent;

 

  (iv) collect, foreclose, receive, appropriate, setoff and realize upon any and
all Collateral;

 

  (v) remove any or all of the Collateral from any premises on or in which the
same may be located for the purpose of effecting the sale, foreclosure or other
disposition thereof or for any other purpose;

 

  (vi) sell, lease, transfer, assign, deliver or otherwise dispose of any and
all Collateral (including entering into contracts with respect thereto, public
or private sales at any exchange, broker’s board, at any office of Agent or
elsewhere) at such prices or terms as Agent may deem reasonable, for cash, upon
credit or for future delivery, with Agent having the right to purchase the whole
or any part of the Collateral at any such public sale, all of the foregoing
being free from any right or equity of redemption of Borrower, which right or
equity of redemption is hereby expressly waived and released by Borrower to the
extent permitted by applicable law;

 

  (vii) borrow money and use the Collateral directly or indirectly in carrying
on Borrower’s business or as security for loans or advances for any such
purposes; and/or

 

  (viii) grant extensions of time and other indulgences, take and give up
security, accept compositions, grant releases and discharges, and otherwise deal
with Borrower, account debtors of Borrower, sureties and others as Agent may see
fit without prejudice to the liability of Borrower or Agent’s right to hold and
realize the security interest created under this Agreement. If any of the
Collateral is sold or leased by Agent upon credit terms or for future delivery,
the Obligations shall not be reduced as a result thereof until payment therefor
is finally collected by Agent. If notice of disposition of Collateral is
required by law, five (5) days prior notice by Agent to Borrower designating the
time and place of any public sale or the time after which any private sale or
other intended disposition of Collateral is to be made, shall be deemed to be
reasonable notice thereof and Borrower waives any other notice. In the event
Agent institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, Borrower waives the posting of any bond
which might otherwise be required.

 

  (c) Agent shall apply the cash proceeds of Collateral actually received by
Agent from any sale, lease, foreclosure or other disposition of the Collateral
to payment of the Obligations, in whole or in part and in accordance with the
Loan Agreement. Borrower shall remain liable to Agent for the payment of any
deficiency with interest at the highest rate provided for in the Loan Agreement.

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

  (d) Agent may appoint, remove and reappoint any person or persons, including
an employee or agent of Agent to be a receiver (the “Receiver”) which term shall
include a receiver and manager of, or agent for, all or any part of the
Collateral. Any such Receiver shall, as far as concerns responsibility for his
acts, be deemed to be the agent of Borrower and not of Agent, and Agent shall
not in any way be responsible for any misconduct, negligence or non-feasance of
such Receiver, his employees or agents. Except as otherwise directed by Agent,
all money received by such Receiver shall be received in trust for and paid to
Agent. Such Receiver shall have all of the powers and rights of Agent described
in this Section 6.2. Agent may, either directly or through its agents or
nominees, exercise any or all powers and rights of a Receiver.

 

  (e) Borrower shall pay all costs, charges and expenses incurred by Agent, any
Lender or any Receiver, whether directly or for services rendered (including,
solicitor’s costs on a solicitor and his own client basis, auditor’s costs,
other legal expenses and Receiver remuneration) in enforcing this Agreement and
in enforcing or collecting Obligations and all such expenses together with any
money owing as a result of any borrowing permitted hereby shall be a charge on
the proceeds of realization and shall be secured hereby.

SECTION 7

JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

7.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

 

  (a) The validity, interpretation and enforcement of this Agreement and the
other Financing Agreements and any dispute arising out of the relationship
between the parties hereto, whether in contract, tort, equity or otherwise,
shall be governed by the laws of the Province of Ontario and the federal laws of
Canada applicable therein (without giving effect to principles of conflicts of
laws).

 

  (b) Borrower irrevocably consents and submits to the non-exclusive
jurisdiction of the Superior Court of Justice (Ontario) and waives any objection
based on venue or forum non conveniens with respect to any action instituted
therein arising under this Agreement or any of the other Financing Agreements or
in any way connected or related or incidental to the dealings of Borrower and
Agent in respect of this Agreement or the other Financing Agreements or the
transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and whether in contract, tort, equity or otherwise, and
agrees that any dispute with respect to any such matters shall be heard only in
the courts described above (except that Agent shall have the right to bring any
action or proceeding against Borrower or its property in the courts of any other
jurisdiction which Agent deems necessary or appropriate in order to realize on
the Collateral or to otherwise enforce its rights against Borrower or its
property).

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

  (c) To the extent permitted by law, Borrower hereby waives personal service of
any and all process upon it and consents that all such service of process may be
made by registered mail (return receipt requested) directed to its address set
forth on the signature pages hereof and service so made shall be deemed to be
completed five (5) days after the same shall have been so deposited in the
Canadian mails, or, at Agent’s option, by service upon Borrower in any other
manner provided under the rules of any such courts. Within thirty (30) days
after such service, Borrower shall appear in answer to such process, failing
which Borrower shall be deemed in default and judgment may be entered by Agent
against Borrower for the amount of the claim and other relief requested.

 

  (d) BORROWER HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER
FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF BORROWER AND AGENT IN RESPECT OF THIS AGREEMENT OR ANY OF THE
OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY OR OTHERWISE. BORROWER HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT BORROWER OR AGENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER AND
AGENT TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

  (e) Agent shall not have any liability to Borrower (whether in tort, contract,
equity or otherwise) for losses suffered by Borrower in connection with, arising
out of, or in any way related to the transactions or relationships contemplated
by this Agreement, or any act, omission or event occurring in connection
herewith, unless it is determined by a final and non-appealable judgment or
court order binding on Agent that the losses were the result of acts or
omissions of Agent constituting gross negligence or willful misconduct. In any
such litigation, the Agent shall be entitled to the benefit of the rebuttable
presumption that it acted in good faith and with the exercise of ordinary care
in the performance by it of the terms of this Agreement and the other Financing
Agreements.

 

  (f)

Borrower hereby expressly waives all rights of notice and hearing of any kind
prior to the exercise of rights by Agent from and after the occurrence of an
Event of Default to repossess the Collateral with judicial process or to
replevy, attach or

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

 

levy upon the Collateral or other security for the Obligations. Borrower waives
the posting of any bond otherwise required of Agent in connection with any
judicial process or proceeding to obtain possession of, replevy, attach or levy
upon the Collateral or other security for the Obligations, to enforce any
judgment or other court order entered in favour of Agent or to enforce by
specific performance, temporary restraining order, preliminary or permanent
injunction, the Loan Agreement or any other Financing Agreement.

7.2 Waiver of Notices. Borrower hereby expressly waives demand, presentment,
protest and notice of protest and notice of dishonour with respect to any and
all instruments and commercial paper, included in or evidencing any of the
Obligations or the Collateral, and any and all other demands and notices of any
kind or nature whatsoever with respect to the Obligations, the Collateral and
this Agreement, except such as are expressly provided for herein. No notice to
or demand on Borrower which Agent may elect to give shall entitle Borrower to
any other or further notice or demand in the same, similar or other
circumstances.

7.3 Amendments and Waivers. Neither this Agreement nor any provision hereof
shall be amended, modified, waived or discharged orally or by course of conduct,
but only by a written agreement signed by an authorized officer of Agent, and as
to amendments, as also signed by an authorized officer of Borrower. Agent shall
not, by any act, delay, omission or otherwise be deemed to have expressly or
impliedly waived any of its rights, powers and/or remedies unless such waiver
shall be in writing and signed by an authorized officer of Agent. Any such
waiver shall be enforceable only to the extent specifically set forth therein. A
waiver by Agent of any right, power and/or remedy on any one occasion shall not
be construed as a bar to or waiver of any such right, power and/or remedy which
Agent would otherwise have on any future occasion, whether similar in kind or
otherwise.

7.4 Waiver of Counterclaims. Borrower waives all rights to interpose any claims,
deductions, setoffs or counterclaims of any nature (other than compulsory
counterclaims) in any action or proceeding with respect to this Agreement, the
Obligations, the Collateral or any matter arising therefrom or relating hereto
or thereto.

7.5 Indemnification. Borrower shall indemnify and hold Agent and its directors,
agents, employees and counsel, harmless from and against any and all losses,
claims, damages, liabilities, costs or expenses imposed on, incurred by or
asserted against any of them in connection with any litigation, investigation,
claim or proceeding commenced or threatened related to the negotiation,
preparation, execution, delivery, enforcement, performance or administration of
this Agreement, any other Financing Agreements, or any undertaking or proceeding
related to any of the transactions contemplated hereby or any act, omission,
event or transaction related or attendant thereto, including amounts paid in
settlement, court costs, and the fees and expenses of counsel. To the extent
that the undertaking to indemnify, pay and hold harmless set forth in this
Section may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion which it is permitted to pay under
applicable law to Agent in satisfaction of indemnified matters under this
Section. The foregoing indemnity shall survive the payment of the Obligations,
the termination of this Agreement and the termination or non-renewal of the Loan
Agreement. All of the foregoing costs and expenses shall be part of the
Obligations and secured by the Collateral.

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

SECTION 8

MISCELLANEOUS

8.1 Notices. All notices, requests and demands hereunder shall be in writing and

 

  (a) made to Agent at 141 Adelaide Street West, Suite 1500, Toronto, Ontario,
M5H 3L9 and to Borrower at its chief executive office set forth below, or to
such other address as either party may designate by written notice to the other
in accordance with this provision; and

 

  (b) deemed to have been given or made: if delivered in person, immediately
upon delivery; if by facsimile transmission, immediately upon sending and upon
confirmation of receipt; if by nationally recognized overnight courier service
with instructions to deliver the next Business Day, one (1) Business Day after
sending; and if by registered mail, return receipt requested, five (5) days
after mailing.

8.2 Judgment Currency. To the extent permitted by applicable law, the
obligations of Borrower in respect of any amount due under this Agreement and
other Financing Agreements to which Borrower is a party shall, notwithstanding
any payment in any other currency (the “Other Currency”) (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
currency in which it is due (the “Agreed Currency”) that Agent, may, in
accordance with normal banking procedures, purchase with the sum paid in the
Other Currency (after any premium and costs of exchange) on the Business Day
immediately after the day on which Agent, receives the payment. If the amount in
the Agreed Currency that may be so purchased for any reason falls short of the
amount originally due, Borrower shall pay all additional amounts, in the Agreed
Currency, as may be necessary to compensate for the shortfall. Any obligation of
Borrower not discharged by that payment shall, to the extent permitted by
applicable law, be due as a separate and independent obligation and, until
discharged as provided in this Section, continue in full force and effect.

8.3 Partial Invalidity. If any provision of this Agreement is held to be invalid
or unenforceable, such invalidity or unenforceability shall not invalidate this
Agreement as a whole, but this Agreement shall be construed as though it did not
contain the particular provision held to be invalid or unenforceable and the
rights and obligations of the parties shall be construed and enforced only to
such extent as shall be permitted by applicable law.

8.4 Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon Borrower and its
successors and assigns and inure to the benefit of and be enforceable by Agent
and its successors and assigns, except that Borrower may not assign its rights
under this Agreement, the other Financing Agreements and any other document
referred to herein or therein to which it is a party without the prior written
consent of Agent.

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

8.5 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.

8.6 No Novation. This Agreement does not discharge or release the obligations
under the Original Loan Agreement and the other Original Financing Agreements or
the Lien (as such term is defined in the Loan Agreement) or priority of any
mortgage, pledge, security agreement or any other security therefor. Nothing
herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Original Loan Agreement and the other Original
Financing Agreements or instruments securing the same, which shall remain in
full force and effect, except as modified hereby or by instruments executed
concurrently herewith. Nothing expressed or implied in this Agreement shall be
construed as a release or other discharge of the Borrower or any Obligor under
the Original Financing Agreements from any of its obligations and liabilities as
“Borrower” or “Obligor” thereunder. The undersigned hereby (i) confirms and
agrees that each Original Financing Agreement to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that on and after the date hereof all
references in any such Original Financing Agreement to “the Original Loan
Agreement,” “thereto,” “thereof,” “thereunder” or words of like import referring
to the Original Financing Agreements shall mean the Original Financing Agreement
as amended and restated by the respective Financing Agreement and (ii) confirms
and agrees that to the extent that any such Financing Agreement purports to
assign or pledge to the Agent a security interest in or Lien (as such term is
defined in the Loan Agreement) on, any collateral as security for the
obligations of the Borrower or any Obligors from time to time existing in
respect of the Original Financing Agreements, such pledge, assignment and/or
grant of the security interest or Lien (as such term is defined in the Loan
Agreement) is hereby ratified and confirmed in all respects.

8.7 Attachment. The security interest created hereby is intended to attach when
this Agreement is executed by Borrower and delivered to Agent.

8.8 Headings. The division of this agreement into Sections and the insertion of
headings are for convenience only and shall not affect the construction or
interpretation of this Agreement.

8.9 Acknowledgement. Borrower acknowledges receipt of a copy of this Agreement.

8.10 Facsimile. This Agreement may be executed and delivered by facsimile
transmission and Agent may rely on all such facsimile signatures as though such
facsimile signatures were original signatures.

[SIGNATURE PAGE FOLLOWS]

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused these presents to be duly executed as of
the day and year first above written.

 

SMTC MANUFACTURING

CORPORATION OF CANADA/SOCIETE

DE FABRICATION SMTC DU CANADA

Per:

 

 

Name:   Title:  

Per:

 

 

Name:   Title:     Chief Executive Office:   635 Hood Road   Markham, Ontario
L3R 4N6   Fax: (905) 479-5326

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

EXHIBIT A

INFORMATION CERTIFICATE

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

SCHEDULE 2.2

INTELLECTUAL PROPERTY

TRADEMARKS

(Canadian)

(TRADEMARK REGISTRATIONS)

 

Trademark

   Application No.    Registration No.    Renewal Date    Registration Date

SMTC logo

      493612    23 April 2013   

(TRADEMARK APPLICATIONS)

 

Trademark

   Application No.    Filing Date

NIL

     

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

PATENTS

 

Title

   Patent No.    Issuance Date

NIL

     

(PATENT APPLICATIONS)

 

Title

   Application No.    Filing Date

NIL

     

INDUSTRIAL DESIGNS

(indicate if Cdn. or US)

 

NIL

 

CAN BORROWER GSA            



--------------------------------------------------------------------------------

COPYRIGHTS

 

NIL

LICENSOR LICENSING AGREEMENTS

 

NIL

LICENSEE LICENSING AGREEMENTS

 

NIL

OTHER INTELLECTUAL PROPERTY

 

NIL

 

CAN BORROWER GSA            